Title: To George Washington from John Mathews, 11 July 1782
From: Mathews, John
To: Washington, George


                  Dear Sir
                     
                     Uxbridge Ashley River South Carolina July 11. 1782
                  
                  I received your much esteemed favor of the twenty second of May a few days ago.
                  The sentiments of regard it contained are extremely flattering to me indeed—And it shall be an invariable principle with me to cultivate a continuance of it with the utmost assiduity.
                  I congratulate your Excellency on the evacuation of Savannah by the enemy.  I flatter myself it will be productive of happy consequences to these Southern States; but I have my doubts on that head.
                  I would write your Excellency my sentiments at large on this subject, but, as the conveyance from hence is by no means safe, I do not think it would be prudent to commit them to paper—I have however written very fully to the Delegates of this State—as I correspond with them in Cipher—And have directed them to communicate the contents to you.
                  As General Greene writes by this opportunity, I conclude he will give you every necessary information relative to his department.
                  The tranquillity of this State progresses towards a re-establishment but by very slow paces—And I am thoroughly convinced, from experience it never can be restored—even in those parts in our possession—whilst the Enemy occupy any part of the State from whence their baneful influence can be wafted amongst those infamous characters, who, notwithstanding every lenient overture that has been made to them, remain inflexibly attached to the British interest.
                  I am clearly of Opinion with your Excellency that the whole views of the British King are insidious and nefarious.  The propositions made by the new Ministry is an indubitable proof that they do not act independently, but are dictated to, otherwise they never could make the identical proposition which they so much reprobated whilst opposed to the former Ministry.  I have the honor to be with sentiments of the most Perfect Esteem and Regard Your Excelly most Obed. Servt
                  
                     Jno. Mathews
                  
               